DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, SFXN1, and nucleic acid in the reply filed on 10/27/21 is acknowledged.
Claims 49, 50, 54, and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 12-15, 20, 25, 27, 30-32, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
At the outset, it is noted that the claims do not recite a specific sideroflexin nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of any possible sideroflexin.
The claims encompass a method of introducing any agent that modulates up or down expression or activity of any possible sideroflexin.
The specification discloses that sideroflexins can include SFX1, 2, 3, 4, or 5, but does not disclose any other species of sideroflexins to describe the entire possible genus.  Even with respect to any single sideroflexin of 1, 2, 3, 4, or 5, the specification does not adequately describe which compounds necessarily have the structure required to be the sideroflexin.  For example, Poupot et al. (US 2019/0271702 A1) teach that [0025] as used herein, the term “sideroflexin 3” or “SFXN3”, also known as “SFX3” or “BA108L7.2” is a one member of Sideroflexin proteins and refers to a protein that in humans is encoded by the SFXN3 gene.  One would not be able to readily envision which sequences are necessarily a sideroflexin without further description of the genus.  In absence of recitation of a specific sequence, one would not be able to recognize which sequences referred to by which genus of names meet the instant limitation of being a sideroflexin.
Additionally, the specification discloses minimal species of agents that inhibit SFXN1, which does not adequately represent the entire possible genus of any agent 
Furthermore, although the specification discloses using CRISPR/Cas to delete SHMT1, the specification does not describe any other agents directed to any other species of sideroflexins to describe the instantly claimed genus of any agent that modulates any sideroflexin.  Each of the instantly disclosed agents is targeted to a single sequence, although the claims are drawn to any sideroflexin.  
There are no pending claims that are directed to delivery of a specific agent to inhibit a specific sideroflexin.
Therefore, the scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of agents that modulate the expression or activity of any sideroflexin such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.  


Claims 1, 3, 4, 6, 7, 12-15, 20, 25, 27, 30-32, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting mitochondrial transport of serine via delivery of CRISPR/Cas specific for SFXN1, does not reasonably provide enablement for a method of modulating mitochondrial transport of serine in any manner (up or down) via delivery of any agent that modulates in any manner (up or down) any sideroflexin; or a method of treating any possible cancer via delivery of any agent that modulates in any .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant specification is enabling for a method of inhibiting mitochondrial transport of serine via delivery of CRISPR/Cas specific for SFXN1, as demonstrated in the specification, but does not reasonably provide enablement for a method of modulating mitochondrial transport of serine in any manner (up or down) via delivery of any agent that modulates in any manner (up or down) any sideroflexin; or a method of treating any possible cancer via delivery of any agent that modulates in any manner (up or down) any sideroflexin.

With regards to the enabled species, a method of inhibiting mitochondrial transport of serine via delivery of CRISPR/Cas specific for SFXN1, the specification does not draw an adequate nexus between inhibition of mitochondrial transport of serine and the predictable treatment of any possible cancer.  The specification is not enabling for the inhibition of SFXN1 and the treatment of any possible cancer, which encompasses an enormous genus of cancers that have not been shown to be reliant upon mitochondrial transport of serine or SFXN1 expression alone.
There is no guidance in the specification as filed that teaches how to deliver any possible agent that modulates any possible sideroflexin in any manner and mediate modulation up or down of mitochondrial transport of serine or the treatment of any cancer in vivo.   
Importantly, the claims encompass methods of increasing mitochondrial transport of serine in a cell via inhibition of SFXN1, which is the opposite of the effect demonstrated in the specification.  
Additionally, the claims encompass a method of treating any cancer via increasing or decreasing the same sideroflexin, for example, which is not enabled.
  The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of mediating the instant methods encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any agent that modulates any sideroflexin in any manner in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful modulation up or down of mitochondrial transport of serine or treatment of any cancer.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 14, 15, 20, 25, 30-32, and 35 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Poupot et al. (US 2019/0271702 A1).
Poupot et al. teach that SFXN3 antagonists are delivered in a method to treat or prevent cancer [0010].
Poupot et al. teach that siRNA, antisense oligonucleotides, nucleases, and ribozymes are preferred sideroflexin 3 inhibitors [0096].  Poupot et al. teach that the fluid sample can be blood [0019]-[0021].

With regards to the instantly recited intended outcome of modulating mitochondrial transport of serine in a cell, this is not recited as a method step (i.e. assaying for modulation of mitochondrial transport of serine in a cell), but rather is recited as an outcome of the instantly recited method step, which is modulation of any sideroflexn in a cell.
Since Poupot et al. teaches a method comprising the only recited method step (delivery of an agent that modulates a sideroflexin in a cell), the method would necessarily achieve the recited outcome of modulation of mitochondrial transport of serine in a cell, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  
Therefore, the instant invention is anticipated by Poupot et al.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, 12-15, 20, 25, 30-32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupot et al. (US 2019/0271702 A1), in view of Nagaraju et al. (US 2017/0247710 A1).
Poupot et al. teach that SFXN3 antagonists are delivered in a method to treat or prevent cancer [0010].

Therefore, Poupot et al. teach a method of treating cancer comprising modulating expression of a sideroflexin, more specifically SFXN3 in a cancer cell.
With regards to the instantly recited intended outcome of modulating mitochondrial transport of serine in a cell, this is not recited as a method step (i.e. assaying for modulation of mitochondrial transport of serine in a cell), but rather is recited as an outcome of the instantly recited method step, which is modulation of any sideroflexin in a cell.
Since Poupot et al. teaches a method comprising the only recited method step (delivery of an agent that modulates a sideroflexin in a cell), the method would necessarily achieve the recited outcome of modulation of mitochondrial transport of serine in a cell, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  
Since it was known that inhibition of SFXN3 is a mechanism for treating cancer, it would have been obvious to utilize CRISPR instead of siRNAs or antisense oligonucleotides as a matter of design choice because CRISPR was another known means of target inhibition.
For example, Nagaraju et al. teach that disruptive mutations can be used to eliminate the activity or expression of a gene or enzyme. Nagaraju et al. teaches that the disruptive mutation may partially inactivate, fully inactivate, or delete the gene or 
Nagaraju et al. is evidence that CRISPR was a known alternative to antisense and siRNA methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635